Citation Nr: 0020182	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-00 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for gout.  

Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from October 1968 to June 
1970.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC, in 
January 1998 which denied the claimed benefits.  


REMAND

On review of the claims file, the Board notes that, in 
considering the veteran's application to reopen his claims, 
the RO determined that there was "no reasonable possibility 
that the new evidence submitted in connection with the 
current claim would change our previous decision."  That 
standard to be used in evaluating applications to reopen 
previously denied claims was set forth by the United States 
Court of Appeals for Veterans Claims (Court) in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  In a recent 
decision, however, Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that in the Colvin 
decision, the Court impermissibly ignored the definition of 
"material evidence" adopted by VA (in 38 C.F.R. § 3.156) as 
a reasonable interpretation of an otherwise ambiguous 
statutory term (38 U.S.C.A. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different benefits scheme.  Hence, the Federal Circuit 
overruled the Colvin test for purposes of reopening claims 
for the award of veterans' benefits.  In view of this recent 
decision by the Federal Circuit, the veteran's application to 
reopen the previously denied claims for service connection 
for gout and hypertension must be remanded for a 
determination as to whether the evidence submitted by the 
veteran is "material" as defined under 38 C.F.R. § 3.156(a) 
(1999) rather than under Colvin.  

Therefore, this case is REMANDED for the following additional 
actions:  

The RO should readjudicate the veteran's claims 
and, in particular, should consider whether the 
evidence submitted by the appellant is "material" 
as defined under 38 C.F.R. § 3.156(a) (1999) rather 
than under Colvin.  If any action taken remains 
adverse to the veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and they should 
be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


